In a proceeding pursuant to article 78 of the Civil Practice Act and subdivision 7 of section 267 of the Town Law, to review the determination of the board of zoning appeals of the Town of Yorktown, affirming the denial of petitioner’s application for a building permit, the movants, property owners in the neighborhood, appeal from an order denying their motion for permission to intervene in the proceeding, to vacate the order annulling the board’s determination and for other relief. Order affirmed, without costs. (See Matter of Family Auction Markets v. Hill, post, p. 824, decided herewith.) Nothing shown by movants would have warranted a denial of petitioner’s application for the building permit. MaeCrate, Schmidt and Murphy, JJ., concur; Nolan, P. J., and Beldock, J., concur in result.